 

Exhibit 10.41

 

EXECUTION VERSION

 

FIRST AMENDMENT TO SECURITY AGREEMENT

 

This FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”), dated as of
November 26, 2018, is between APPLIED DNA SCIENCES, INC., a Delaware corporation
(the “Grantor”) and DELAWARE TRUST COMPANY, a Delaware corporation, as
collateral agent (together with its successors and assigns, in such capacity,
the “Collateral Agent”) for the benefit of the undersigned investors (each, a
“Buyer” and collectively, the “Buyers”; the Buyers and the Collateral Agent are
collectively, together with their successors and assigns, referred to herein as
the “Secured Parties”) and the other Secured Parties.

 

WITNESSETH:

 

WHEREAS, the Grantor and the Collateral Agent are parties to that certain
Security Agreement, dated as of October 19, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), whereby the Grantor granted a security interest in substantially
all of its tangible and intangible assets, whether real or personal property,
now or hereafter acquired (the “Collateral”), to the Collateral Agent for the
ratable benefit of the Secured Parties;

 

WHEREAS, the Collateral Agent, the Grantor, APDN (B.V.I.) Inc. and the Buyers
are parties that certain Collateral Agency Agreement, dated as of October 19,
2018 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Collateral Agency Agreement”), whereby, among other things,
the Buyers appointed the Collateral Agent as the Secured Parties’ representative
and agent with respect to the Collateral, and the Collateral Agent agreed to
take such actions as directed in writing from time to time by the Buyers,
including with respect to the perfection of the Collateral Agent’s security
interest in the Collateral;

 

WHEREAS, the Grantor has requested and the Secured Parties, by their execution
and acknowledgement hereof, have each agreed, subject to the terms of this
Amendment, to amend the Security Agreement as provided herein; and

 

NOW, THEREFORE, the parties hereto hereby agree as follows, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged:

 

1.       Definitions. Capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings given to such terms in the Security
Agreement.

 

2.       Amendment to the Security Agreement. The parties hereto agree,
intending to be legally bound, that Section 5(a) (Maintaining the Account
Collateral) of the Security Agreement is hereby amended and restated in its
entirely as follows:

 

(a)       Grantor will maintain deposit accounts with a bank or other depository
institution (a “Pledged Account Bank”) that will agree with Grantor and the
Collateral Agent to comply with instructions originated by the Collateral Agent
directing the disposition of funds in such deposit account without the further
consent of Grantor, such agreement to be in form and substance reasonably
satisfactory to the Secured Parties (a “Deposit Account Control Agreement”). The
Secured Parties may require the Grantor to enter into a Deposit Account Control
Agreement with such Pledged Account Bank with respect to any such existing
deposit accounts, except with respect to Excluded Accounts, upon thirty (30)
Business Days prior written notice to the Grantor.

 

  

 

 

3.       Ratification. Except as specifically modified herein, the terms of the
Security Agreement and the Collateral Agency Agreement shall remain in full
force and effect. This Amendment shall be construed in connection with and as a
part of the Security Agreement and, except as expressly amended by this
Amendment, all terms, conditions, covenants, representations and warranties
contained in the Security Agreement and the Collateral Agency Agreement are
hereby ratified and shall be and remain in full force and effect. Any and all
notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Amendment may refer to the Security
Agreement without making specific reference to this Amendment, but nevertheless
all such references shall include this Amendment.

 

4.       Parties Bound. This Amendment shall be binding on and inure to the
benefit of (i) the Grantor and (ii) the Secured Parties, as well as each of
their respective heirs, executors, administrators, legal representatives,
successors and assigns, except as otherwise expressly provided for herein.

 

5.       Counterparts and Signatures. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original, and all of which taken together shall constitute but
one and the same instrument. The transmission or receipt of a facsimile or
similar communication being a reproduction of a party’s signature or initial
shall produce the same legal result as the transmission or receipt of an
original signature or initial.

 

6.       Severability of Provisions. Any provision of this Amendment which is
prohibited and unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibitive or enforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provisions in any other jurisdiction.

 

7.       Section Headings. The Section headings used in this Amendment are for
convenience only and shall not affect the construction of this Amendment.

 

8.       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

9.       Instruction to Administrative Agent. Each of the Buyers, by its
acknowledgement hereof, hereby directs the Collateral Agent to execute and
deliver this Amendment, and authorizes the Collateral Agent to take action as
agent on its behalf and to exercise such powers and discretion under the
Security Agreement, the Collateral Agency Agreement and the other Transaction
Documents (as defined in the Collateral Agency Agreement) as are delegated to
the Collateral Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental. This Section 9 is solely for the
benefit of the Collateral Agent and the Buyers and neither the Grantor nor any
other Person shall have rights as a third party beneficiary of the provisions in
this Section 9.

 

10.       Costs and Expenses. Without limiting any expense or indemnity
provisions set forth in the Security Agreement, the Collateral Agency Agreement
or any other Transaction Document, the Grantor agrees to pay on demand all
reasonable and documented out-of-pocket expenses, fees, and disbursements
(including reasonable and documented attorneys’ fees and expenses) of the
Collateral Agent and the Buyers in connection with the negotiation, preparation,
execution, delivery and administration of this Amendment.

 

[remainder of page intentionally left blank]

 

  

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  GRANTOR:         APPLIED DNA SCIENCES, INC., a Delaware corporation        
By: /s/ Beth Jantzen   Print Name:   Beth Jantzen, CPA   Its:   Chief Financial
Officer

 

[Signatures Continue on Following Page]

 

Signature Page to First Amendment to Security Agreement

 

  

 

 

  COLLATERAL AGENT         DELAWARE TRUST COMPANY,   as Collateral Agent        
By: /s/ Alan R. Halpern   Name: Alan R. Halpern   Title: Vice President

 

[Signatures Continue on Following Page]

 

Signature Page to First Amendment to Security Agreement

 

 

  

 

 

ACKNOWLEDGED AND CONSENTED TO BY BUYERS:         By: /s/ James A. Hayward  
Print Name:  James A. Hayward         By:   /s/ Judith Murrah   Print
Name:  Judith Murrah         By:   /s/ Yavoc Shamash   Print Name:  Yavoc
Shamash         By:   /s/ Robert Catell   Print Name:  Robert Catell        
By:   /s/ Elizabeth Schmalz Ferguson   Print Name:  Elizabeth Schmalz Ferguson  
      By:   /s/ Gregg Baldwin   Print Name:  Gregg Baldwin         By:   /s/
William Montgomery 11/8/18   Print Name:  William Montgomery         By:   /s/
Johnette van Eeden   Print Name:  Johnette van Eeden         By:   /s/ John
Cartier   Print Name:  John Cartier  



Signature Page to First Amendment to Security Agreement

 

  

 

 

ACKNOWLEDGED AND CONSENTED TO BY BUYERS (continued):       Delabarta II        
By:   /s/ John F. Bitzer III   Print Name:  John F. Bitzer III  
Title:  President         The Rodgers Living Trust Dated April 7, 1995        
By:   /s/ Jay Rodgers   Print Name:  Jay D. Rodgers   Title:  Trustee  

 



Signature: /s/ Jay Rodgers     Jay Rodgers (Nov 23, 2018)         Email:
jayrodgers2@gmail.com  



 

Signature Page to First Amendment to Security Agreement

 

  

 

 

